Peck, J.
delivered the opinion of the court.
On the authority of the case of Hopkins vs. Liswell, (12 Mass. Rep. 52,) and the cases cited in Chitty on Bills, 504, we affirm the judgment. The indemnity taken being an ample' security to the whole amount, or the ■ express promise to pay, is sufficient to dispense with proof of notice. The facts whether the indemnity was sufficient, or the promise made, were for the jury; with these facts we have nothing to do further than to see if they were properly submitted by the court and found by the jury. It would seem by the record, that the defendant below has been permitted to demur and plead to the whole declaration. On argument of the demurrer, *301he was met by the facts well laid in the declaration. On trial of the issue, the jury found against him. The charge of the court is supported by the authorities. The case cited in 1 Yerger, 199, is not in the way; this case is consistent with it.
Judgment affirmed.